NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DAVID M. VECCHIO,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-522
                                   )
BARBARA A. VECCHIO,                )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 17, 2019.

Appeal from the Circuit Court for Pinellas
County; Keith Meyer, Judge.

Michael J. Park of Park, Ossian, Barnaky &
Park, P.A., Clearwater, for Appellant.

Brandon S. Vesely of The Florida Appellate
Firm, P.A., St. Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


VILLANTI, KHOUZAM, and SALARIO, JJ., Concur.